United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
DEPARTMENT OF THE NAVY, BUREAU OF
MEDICINE & SURGERY, Beaufort, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0497
Issued: July 25, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 8, 2018 appellant filed a timely appeal from a July 24, 2017 merit decision and
an August 17, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective May 12, 2017 because she had no residuals of
her July 22, 2014 employment injury after that date; and (2) whether OWCP properly denied
appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 22, 2014 appellant, then a 54-year-old financial technician, filed a traumatic injury
claim (Form CA-1) alleging that she sustained an injury at work on July 22, 2014 when a chair
slipped out from under her and she fell to the floor. She stopped work on that day and she initially
received continuation of pay.
OWCP accepted appellant’s claim for a lumbar sprain. Appellant received disability
compensation on the daily rolls beginning November 30, 2014 and on the periodic rolls beginning
May 3, 2015.2
In April 2015, OWCP referred appellant for a second opinion examination with
Dr. Dowse D. Rustin, a Board-certified orthopedic surgeon. It requested that Dr. Rustin provide
an opinion regarding whether appellant continued to have residuals of her July 22, 2014
employment injury.
In a May 5, 2015 report, Dr. Dowse discussed appellant’s factual and medical history and
reported the findings of the physical examination he conducted on that date. He noted that
appellant exhibited weakness in her right lower extremity. Dr. Dowse determined that appellant
continued to have residuals due to her July 22, 2014 employment injury which prevented her from
performing any work.
In a June 19, 2015 report, Dr. Charles Nivens, a Board-certified physical medicine and
rehabilitation physician, indicated by checkmark that appellant could return to sedentary work on
a full-time basis.
In a July 13, 2015 notice, OWCP advised appellant that it proposed to terminate her wageloss compensation because she no longer had residuals due to her July 22, 2014 employment
injury. It advised appellant that the proposed termination action was supported by Dr. Niven’s
June 19, 2015 report which found her capable of sedentary work on a full-time basis. OWCP
indicated that appellant’s regular work as a financial technician was mainly sedentary in nature. It
afforded appellant 30 days to submit additional evidence and argument challenging the proposed
action.
Appellant submitted reports from several attending physicians, including a July 27, 2015
report from Dr. Nivens, a June 24, 2015 report of Dr. Peter Munson, a Board-certified family
practitioner, and a June 29, 2015 report from Dr. Pamela Edwards, a Board-certified family
practitioner.
By decision dated September 23, 2015, OWCP terminated appellant’s wage-loss
compensation effective September 23, 2015 because she had no residuals of her July 22, 2014
employment injury after that date. It determined that the weight of the medical opinion evidence
rested with Dr. Niven’s June 19, 2015 report. OWCP noted that Dr. Niven provided an opinion

2

Appellant received leave buy back before she received disability compensation on the daily rolls.

2

finding that appellant no longer had disability due to her July 22, 2014 employment injury. It
advised that this decision did not terminate her medical benefits.
On October 5, 2015 appellant requested reconsideration of OWCP’s September 23, 2015
decision. In a September 28, 2015 report, Dr. Edwards opined that appellant was totally disabled
from work until she underwent an orthopedic evaluation.
By decision dated September 23, 2015, OWCP vacated its September 23, 2015 decision
because the medical evidence of record, including Dr. Rustin’s May 5, 2015 report and
Dr. Edward’s September 28, 2015 report, established that appellant was still disabled due to her
July 22, 2014 employment injury.
In a July 20, 2016 report, Dr. Nivens indicated that, upon examination, appellant exhibited
paresthesias in her right leg and weakness in both legs. He diagnosed degenerative arthritis of the
lumbar spine and described his application of median nerve blocks to appellant’s low back.
In early August 2016, OWCP referred appellant for a second opinion examination with
Dr. Henry C. Deriso, a Board-certified orthopedic surgeon. It requested that Dr. Deriso provide
an opinion regarding whether appellant continued to have residuals of her July 22, 2014
employment injury.
Prior to her appointment with Dr. Deriso, in an August 16, 2016 report, Dr. Nivens
diagnosed degenerative arthritis of the lumbar spine and described his application of injections to
the facet joints of appellant’s low back.
In an August 19, 2016 report, Dr. Deriso detailed appellant’s factual and medical history
and reported the findings of the physical examination he conducted on that date. He noted that a
magnetic resonance imaging (MRI) scan of appellant’s low back from 2016 showed various
degenerative changes.3 Dr. Deriso noted that appellant complained of back pain upon right straight
leg raising to 90 degrees, but complained of the same amount of pain when flexing her right knee.
The neurological examination of appellant’s back and lower extremities revealed no focal deficits
and there was no muscle atrophy upon visual inspection. Dr. Deriso opined that appellant had no
ongoing disabling residuals of her accepted July 22, 2014 lumbar sprain. He noted that there were
no objective findings to support the chronicity of appellant’s complaints. Appellant only had a
history of a sprain and there was nothing seen upon physical examination or diagnostic testing that
would not have resolved within a matter of weeks.
In response to a question regarding the existence of objective findings to support disability
as a result of the July 22, 2014 employment injury, Dr. Deriso noted, “There are none. [Appellant]
has findings on her MRI [scan] that you would see in this age population. I do not think any of
these are significant pathological lesions.” He indicated that these findings, combined with
appellant’s examination findings, did not support any condition that would make her disabled and
opined that the findings on diagnostic testing were probably the beginning of some degenerative
3

The record contains an April 29, 2016 MRI scan of appellant’s low back which contains an impression of mild
multilevel degenerative disc changes at L3-4 through L5-S1 without signiﬁcant anterior or posterior osteophytes, and
moderate bilateral facet arthropathy at L2-3 through L5-S1 (worse at L4-5).

3

discs in her back “which is a normal attritional process.”4 Dr. Deriso concluded that appellant had
no residuals of her July 22, 2014 employment injury and advised that she could perform her regular
work. Appellant had no work restrictions and there was no objective evidence to support her
continued subjective complaints of pain. Dr. Deriso also completed a work capacity evaluation
form (OWCP-5c form) in which he indicated that appellant did not have any work restrictions.
In a March 8, 2017 notice, OWCP advised appellant that it proposed to terminate her wageloss compensation and medical benefits because she ceased to have residuals of her July 22, 2014
employment injury. It advised appellant that the proposed termination action was justified by
Dr. Deriso’s August 19, 2016 report. OWCP afforded appellant 30 days to submit additional
evidence and argument challenging the proposed action.
Appellant submitted a March 15, 2017 report from Dr. Nivens, who diagnosed several
lumbar conditions, including intervertebral disc disorders with radiculopathy, and spondylosis
without myelopathy or radiculopathy. Dr. Nivens indicated that appellant did not want to
participate in physical therapy and noted that his office would not schedule any further
appointments with appellant. Appellant also submitted reports which were already in the case
record.
By decision dated May 11, 2017, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective May 12, 2017 because she had no residuals of her July 22, 2014
employment injury after that date. It determined that the weight of the medical opinion evidence
rested with Dr. Deriso’s August 19, 2016 report. OWCP noted that Dr. Deriso provided a wellrationalized opinion finding that appellant ceased to have residuals of her July 22, 2014
employment injury.
On May 22, 2017 appellant requested reconsideration of the May 11, 2017 decision. She
submitted documents which were already in the case record.
By decision dated July 24, 2017, OWCP denied modification of its May 11, 2017 decision.
It determined that the weight of the medical opinion evidence still rested with Dr. Deriso’s
August 19, 2016 report which showed that appellant ceased to have residuals of her July 22, 2014
employment injury.
On August 10, 2017 appellant requested reconsideration of the July 24, 2017 decision. In
an August 4, 2017 statement, she argued that the medical evidence of record showed that she
continued to be totally disabled due to residuals of her July 22, 2014 employment injury.
Appellant submitted copies of medical reports from physicians, including Dr. Rustin,
Dr. Edwards, and Dr. Nivens, which were previously of record and considered by OWCP. She
also submitted administrative documents which were already in the record such as copies of prior
OWCP decisions and a July 25, 2016 notice of proposed disability separation.

4
Dr. Deriso also indicated that the bulges seen on appellant’s MRI scan were “just due to her age and not to any
type of injury.”

4

By decision dated August 17, 2017, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It determined that the evidence and
argument that appellant submitted in connection with her timely reconsideration request was
repetitive or immaterial to the underlying issue of the case.
LEGAL PRECEDENT -- ISSUE 1
Under FECA, once OWCP has accepted a claim it has the burden of justifying termination
or modification of compensation benefits.5 OWCP may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment.6 OWCP’s
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective May 12, 2017 because she had no residuals of
her July 22, 2014 employment injury after that date.
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Deriso, OWCP’s referral physician. The August 19, 2016 report
of Dr. Deriso establishes that appellant had no disability due to her July 22, 2014 employment
injury after May 12, 2017.
In his August 19, 2016 report, Dr. Deriso detailed appellant’s factual and medical history
and reported the findings of the physical examination he conducted on that date. He noted that his
neurological examination of appellant’s back and lower extremities revealed no focal deficits and
there was no muscle atrophy upon visual inspection. Dr. Deriso opined that appellant had no
ongoing disabling residuals of her accepted July 22, 2014 lumbar sprain. He noted that there were
no objective findings to support the chronicity of appellant’s complaints. Appellant only had a
history of a sprain and there was nothing seen upon physical examination or diagnostic testing that
would not have resolved within a matter of weeks. In response to a question regarding the
existence of objective findings to support disability as a result of the July 22, 2014 employment
injury, Dr. Deriso noted that she had none and he attributed the findings seen on a recent MRI scan
to her age.8 He found that appellant did not have any significant pathological lumbar lesions and
posited that her lumbar sprain was the type of injury that would have resolved long ago. Dr. Deriso
concluded his report by again noting that appellant had no residuals of her July 22, 2014
employment injury and he advised that she could perform her regular work without restrictions.

5

I.J., 59 ECAB 408 (2008); Vivien L. Minor, 37 ECAB 541, 546 (1986).

6

Charles E. Minniss, 40 ECAB 708, 716 (1989).

7

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

8
Dr. Deriso also indicated that the bulges seen on appellant’s MRI scan were “just due to her age and not to any
type of injury.”

5

The Board has reviewed the opinion of Dr. Deriso and notes that it has reliability, probative
value, and convincing quality with respect to its conclusions regarding the relevant issue of the
present case. Dr. Deriso provided a thorough factual and medical history and accurately
summarized the relevant medical evidence.9 He provided medical rationale for his opinion by
explaining that appellant ceased to exhibit objective findings of the accepted employment injury.
Dr. Deriso noted that the degenerative changes of appellant’s low back were related to her age and
were not associated with her July 22, 2014 employment injury.10
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. OWCP may review an award for or against
payment of compensation at any time based on its own motion or on application.11
A claimant seeking reconsideration of a final decision must present arguments or provide
evidence that: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.12 If OWCP determines
that at least one of these requirements is met, it reopens and reviews the case on its merits.13 If the
request is timely, but fails to meet at least one of the requirements for reconsideration, OWCP will
deny the request for reconsideration without reopening the case for review on the merits.14
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.15 For OWCP decisions issued on or after
August 29, 2011, the date of the application for reconsideration is the “received date” as recorded
in the Integrated Federal Employees’ Compensation System (iFECS).16 If the last day of the one9

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

10

The record contains reports from mid-2016 and early-2017 in which Dr. Nivens, an attending physician, indicated
that appellant had a degenerative condition of her low back. Dr. Nivens did not provide any indication that this
condition was related to the accepted July 22, 2014 lumbar sprain or otherwise discuss the cause of the condition. The
Board has held that medical evidence which does not offer an opinion regarding the cause of an employee’s condition is
of no probative value on the issue of causal relationship. See Charles H. Tomaszewski, 39 ECAB 461 (1988).
11

5 U.S.C. § 8128(a).

12
20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
13

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

14

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

15

20 C.F.R. § 10.607(a).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). See
also C.B., Docket No. 13-1732 (issued January 28, 2014). For decisions issued before June 1, 1987 there is no
regulatory time limit for when reconsideration requests must be received. For decisions issued from June 1, 1987
through August 28, 2011, the one-year time period begins on the next day after the date of the original decision and
must be mailed within one year of OWCP’s decision for which review is sought.

6

year time period is a Saturday, Sunday, or a legal holiday, OWCP will still consider a request to
be timely filed if it is received on the next business day.17
The Board has held that the submission of evidence or argument which repeats or duplicates
evidence or argument already in the case record18 and the submission of evidence or argument which
does not address the particular issue involved does not constitute a basis for reopening a case.19
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
The Board finds that appellant’s request for reconsideration has not met any of the
requirements of 20 C.F.R. § 10.606(b)(3), and its does not require OWCP to reopen the case for
further review of the merits of the claim. Appellant’s request for reconsideration did not show that
OWCP erroneously applied or interpreted a specific point of law, or advance a new and relevant
legal argument not previously considered by OWCP. She argued that she had established that she
continued to be totally disabled due to residuals of her July 22, 2014 employment injury. However,
appellant’s own opinion on the cause of her continuing disability would not be relevant to the
underlying issue in this case, i.e., whether the medical evidence establishes that appellant ceased
to have residuals of her July 22, 2014 employment injury. This is a medical issue which must be
addressed by relevant medical evidence.20 As noted above, the submission of argument/evidence
which does not address the particular issue involved does not constitute a basis for reopening a case.21
A claimant may be entitled to a merit review by submitting relevant and pertinent new
evidence, but the Board finds that appellant did not submit any such evidence in this case.
Appellant submitted copies of medical reports from physicians, including Dr. Rustin,
Dr. Edwards, and Dr. Nivens, which were previously submitted and considered by OWCP.22 The
submission of this evidence would not require reopening appellant’s case for merit review as the
Board has held that the submission of evidence or argument which repeats or duplicates evidence or
argument already in the case record does not constitute a basis for reopening a case.23

17

Id. at Chapter 2.1602.4. See also M.A., Docket No. 13-1783 (issued January 2, 2014).

18

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

19

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

20

See Bobbie F. Cowart, 55 ECAB 746 (2004).

21

See id.

22

Appellant also submitted administrative documents which were already in the record such as copies of prior
OWCP decisions and a July 25, 2016 notice of proposed disability separation.
23

See supra note 19.

7

The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Therefore, pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit
review.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective May 12, 2017 because she had no residuals of her
July 22, 2014 employment injury after that date. The Board further finds that OWCP properly
denied appellant’s request for reconsideration of the merits of her claim pursuant to 5 U.S.C.
§ 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the August 17 and July 24, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 25, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

